Exhibit 99.1 TEXAS PACIFIC LAND TRUST 1700 Pacific Avenue Suite 2770 Dallas, Texas 75201 TRUSTEES: ROY THOMAS MAURICE MEYER III Telephone (214) 969-5530 General Agent JOHN R. NORRIS III JAMES K. NORWOOD DAVID M. PETERSON Assistant General Agent TEXAS PACIFIC LAND TRUST REPORT OF OPERATIONS - UNAUDITED Three Months Ended June 30, 2013 June 30, 2012 Rentals, royalties and other income $ $ Land sales Total income $ $ Provision for income tax $ $ Net income $ $ Net income per sub-share $ $ .59 Average sub-shares outstanding during period Six Months Ended June 30, 2013 June 30, 2012 Rentals, royalties and other income $ $ Land sales Total income $ $ Provision for income tax $ $ Net income $ $ Net income per sub-share $ $ Average sub-shares outstanding during period This news release may contain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. Forward-looking statements include statements regarding the Trust's future operations and prospects, the markets for real estate in the areas in which the Trust owns real estate, applicable zoning regulations, the markets for oil and gas, production limits on prorated oil and gas wells authorized by the Railroad Commission of Texas, expected competition, management's intent, beliefs or current expectations with respect to the Trust's future financial performance and other matters. We assume no responsibility to update any such forward-looking statements.
